UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS Core Equity Fund (formerly DWS Growth & Income Fund) Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 25.76% 4.54% 22.94% 1.33% 2.91% Class B 25.16% 3.67% 21.70% 0.38% 1.97% Class C 25.29% 3.79% 22.00% 0.56% 2.10% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 18.53% -1.47% 20.54% 0.14% 2.30% Class B (max 4.00% CDSC) 21.16% 0.67% 21.25% 0.22% 1.97% Class C (max 1.00% CDSC) 24.29% 3.79% 22.00% 0.56% 2.10% No Sales Charges Life of Institutional Class* Class S 25.93% 4.88% 23.38% 1.70% 3.26% N/A Institutional Class 25.96% 4.95% 23.53% 1.84% N/A 5.41% Russell 1000® Index+ 26.27% 7.86% 24.03% 2.19% 4.53% 7.12% ‡ Total returns shown for periods less than one year are not annualized. * Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.98%, 1.89%, 1.71%, 0.64% and 0.53% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/12 $ 9/30/11 $ Distribution Information: Six Months as of 3/31/12: Income Dividends $ Morningstar Rankings — Large Blend Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 60 3-Year of 29 5-Year of 51 10-Year of 78 Class B 1-Year of 66 3-Year of 53 5-Year of 70 10-Year of 92 Class C 1-Year of 65 3-Year of 47 5-Year of 67 10-Year of 92 Class S 1-Year of 57 3-Year of 20 5-Year of 38 10-Year of 70 Institutional Class 1-Year of 57 3-Year of 18 5-Year of 33 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2012 (18.2% of Net Assets) 1. JPMorgan Chase & Co. Provider of global financial services 2.3% 2. Philip Morris International, Inc. Seller and distributor of tobacco products 2.1% 3. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 2.0% 4. Dell, Inc. Offers a wide range of computers and related products 1.8% 5. Aetna, Inc. Provider of health care and related benefits 1.8% 6. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 1.8% 7. Humana, Inc. Provider of managed health plans 1.7% 8. CBS Corp. Operator of broadcasting television production and publishing businesses 1.6% 9. Macy's, Inc. Operator of department stores 1.6% 10. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.5% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of March 31, 2012 (Unaudited) Shares Value ($) Common Stocks 98.7% Consumer Discretionary 11.5% Auto Components 0.3% Dana Holding Corp. (a) TRW Automotive Holdings Corp.* Automobiles 1.4% General Motors Co.* (a) Diversified Consumer Services 0.2% Coinstar, Inc.* Hotels, Restaurants & Leisure 1.0% Chipotle Mexican Grill, Inc.* Melco Crown Entertainment Ltd. (ADR)* (a) Starbucks Corp. Household Durables 1.1% Garmin Ltd. (a) Sony Corp. (ADR) Whirlpool Corp. (a) Media 2.4% CBS Corp. "B" (a) Comcast Corp. "A" (a) Interpublic Group of Companies, Inc. Omnicom Group, Inc. (a) Time Warner Cable, Inc. Multiline Retail 2.4% Dillard's, Inc. "A" (a) Macy's, Inc. (a) Specialty Retail 2.3% Aaron's, Inc. (a) AutoNation, Inc.* (a) Best Buy Co., Inc. (a) Foot Locker, Inc. GameStop Corp. "A" (a) RadioShack Corp. (a) TJX Companies, Inc. Textiles, Apparel & Luxury Goods 0.4% Michael Kors Holdings Ltd.* (a) VF Corp. (a) Consumer Staples 9.9% Beverages 0.3% Anheuser-Busch InBev NV (ADR) (a) Dr. Pepper Snapple Group, Inc. Food & Staples Retailing 3.3% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. Safeway, Inc. (a) Whole Foods Market, Inc. Food Products 2.3% Bunge Ltd. Kraft Foods, Inc. "A" Smithfield Foods, Inc.* Tyson Foods, Inc. "A" Unilever NV Household Products 0.1% Church & Dwight Co., Inc. Personal Products 0.7% Herbalife Ltd. Nu Skin Enterprises, Inc. "A" (a) Tobacco 3.2% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Energy 11.4% Energy Equipment & Services 0.4% National Oilwell Varco, Inc. (a) Oil, Gas & Consumable Fuels 11.0% Apache Corp. BP PLC (ADR) Chevron Corp. (a) ConocoPhillips CVR Energy, Inc.* Denbury Resources, Inc.* HollyFrontier Corp. (a) Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Statoil ASA (ADR) Tesoro Corp.* (a) Total SA (ADR) Valero Energy Corp. W&T Offshore, Inc. (a) Western Refining, Inc. (a) Financials 17.1% Capital Markets 1.3% Invesco Ltd. Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. (a) Commercial Banks 4.4% HSBC Holdings PLC (ADR) KeyCorp Regions Financial Corp. Royal Bank of Canada SunTrust Banks, Inc. Susquehanna Bancshares, Inc. Toronto-Dominion Bank Zions Bancorp. (a) Consumer Finance 3.2% American Express Co. Capital One Financial Corp. (a) Discover Financial Services Diversified Financial Services 3.0% IntercontinentalExchange, Inc.* JPMorgan Chase & Co. The NASDAQ OMX Group, Inc.* Insurance 4.4% ACE Ltd. Aflac, Inc. Allied World Assurance Co. Holdings AG (a) Allstate Corp. (a) American International Group, Inc.* Assured Guaranty Ltd. Lincoln National Corp. MetLife, Inc. (a) Old Republic International Corp. Protective Life Corp. Prudential Financial, Inc. The Travelers Companies, Inc. (a) Real Estate Investment Trusts 0.8% American Capital Agency Corp. (REIT) CBL & Associates Properties, Inc. (REIT) Taubman Centers, Inc. (REIT) Ventas, Inc. (REIT) Health Care 14.2% Biotechnology 0.9% Alexion Pharmaceuticals, Inc.* Amgen, Inc. (a) Biogen Idec, Inc.* Celgene Corp.* Cubist Pharmaceuticals, Inc.* (a) United Therapeutics Corp.* Health Care Providers & Services 6.8% Aetna, Inc. Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. (a) Pharmaceuticals 6.5% Abbott Laboratories (a) AstraZeneca PLC (ADR) (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Merck & Co., Inc. Mylan, Inc.* Par Pharmaceutical Companies, Inc.* (a) Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 8.9% Aerospace & Defense 3.0% General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. (a) Northrop Grumman Corp. (a) Raytheon Co. Airlines 0.7% Alaska Air Group, Inc.* Delta Air Lines, Inc.* U.S. Airways Group, Inc.* (a) United Continental Holdings, Inc.* (a) Commercial Services & Supplies 0.1% R.R. Donnelley & Sons Co. (a) Construction & Engineering 0.7% Chicago Bridge & Iron Co. NV EMCOR Group, Inc. Fluor Corp. URS Corp. Industrial Conglomerates 1.0% Tyco International Ltd. Machinery 2.3% AGCO Corp.* Caterpillar, Inc. (a) Cummins, Inc. Deere & Co. Eaton Corp. Parker Hannifin Corp. Terex Corp.* Timken Co. Road & Rail 0.4% Ryder System, Inc. Trading Companies & Distributors 0.7% W.W. Grainger, Inc. (a) Information Technology 20.3% Communications Equipment 0.8% Cisco Systems, Inc. Polycom, Inc.* Computers & Peripherals 6.6% Apple, Inc.* Dell, Inc.* (a) Hewlett-Packard Co. Lexmark International, Inc. "A" Seagate Technology PLC Western Digital Corp.* Electronic Equipment, Instruments & Components 1.3% Arrow Electronics, Inc.* Avnet, Inc.* Flextronics International Ltd.* Tech Data Corp.* Vishay Intertechnology, Inc.* (a) Internet Software & Services 1.7% AOL, Inc.* (a) eBay, Inc.* IAC/InterActiveCorp. (a) IT Services 3.7% Automatic Data Processing, Inc. Computer Sciences Corp. (a) Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Semiconductors & Semiconductor Equipment 3.5% Applied Materials, Inc. GT Advanced Technologies, Inc.* (a) Intel Corp. (a) KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* (a) LSI Corp.* Micron Technology, Inc.* (a) OmniVision Technologies, Inc.* (a) Teradyne, Inc.* Software 2.7% Activision Blizzard, Inc. (a) ANSYS, Inc.* BMC Software, Inc.* CA, Inc. Microsoft Corp. Oracle Corp. Zynga, Inc. "A"* (a) Materials 3.6% Chemicals 1.9% CF Industries Holdings, Inc. (a) Eastman Chemical Co. LyondellBasell Industries NV "A" OM Group, Inc.* Construction Materials 0.1% Cemex SAB de CV (ADR) (a) Metals & Mining 0.9% BHP Billiton PLC (ADR) Freeport-McMoRan Copper & Gold, Inc. Ternium SA (ADR) Paper & Forest Products 0.7% Domtar Corp. (a) Telecommunication Services 0.8% Diversified Telecommunication Services 0.2% Verizon Communications, Inc. Wireless Telecommunication Services 0.6% China Mobile Ltd. (ADR) Utilities 1.0% Electric Utilities 0.2% Exelon Corp. Pinnacle West Capital Corp. Independent Power Producers & Energy Traders 0.1% NRG Energy, Inc.* (a) Multi-Utilities 0.7% Ameren Corp. DTE Energy Co. Total Common Stocks (Cost $3,270,120,725) Securities Lending Collateral 15.1% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $541,447,578) Cash Equivalents 1.3% Central Cash Management Fund, 0.11% (b) (Cost $46,941,228) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,858,509,531)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $3,867,212,081. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $251,117,033. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $290,702,559 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $39,585,526. (a) All or a portion of these securities were on loan amounting to $521,344,927. In addition, included in other assets and liabilities, net are pending sales, amounting to $6,339,782, that are also on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $527,684,709, which is 14.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At March 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 6/15/2012 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
